Citation Nr: 1630048	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-22 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran subsequently moved, and jurisdiction of the case now resides with the RO in Atlanta.  

In January 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.
  
This matter was last before the Board in April 2015, at which time the Veteran's claims were remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disability for VA compensation purposes.

2.  Resolving all doubt in the Veteran's favor, pseudofolliculitis barbae had its onset during service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for entitlement to service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).


A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Hearing loss

The Veteran contends that he developed bilateral hearing loss as a result of acoustic trauma during active duty service.

The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Pure tone thresholds above 20 decibels indicate some hearing loss, irrespective of whether it is severe enough to qualify as a disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.385.  

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309. 

At his January 2015 Board hearing, the Veteran testified that he was issued hearing aids by the VA and has required their use.  Further, the Veteran stated that he worked on ships in close proximity to the flight deck and was exposed to significant engine noise while in service.

In September 2015, the Veteran was afforded a VA audiological evaluation with audiometric results as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
25
LEFT
10
15
20
20
25

Speech audiometry revealed speech recognition scores of 98 percent in the right ear and of 96 percent in the left ear.  A review of the Veteran's post-service medical records does not reflect any findings that show the Veteran meets the threshold requirements for a hearing loss disability under 38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

After a thorough review of the evidence of record, the Veteran is not shown to have bilateral hearing loss in accordance with 38 C.F.R. § 3.385 at any time during the pendency of the appeal.  The Board finds that the Veteran's lay statements maintaining he has hearing loss is outweighed by the medical evidence of record, namely the September 2015 VA examiner's report which reflects normal hearing according to VA regulations.  

As there is no current diagnosis of hearing loss, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Pseudofolliculitis barbae

The Veteran asserts that he did not have pseudofolliculitis barbae prior to service, and that the condition developed during service as a result of shaving and has continued to the present time. 

The Veteran's available service treatment records are silent for complaints or treatment referable to pseudofolliculitis barbae.

In September 2015, the Veteran was afforded a VA skin diseases examination which noted the Veteran was diagnosed with pseudofolliculitis barbae.  The VA examiner noted the Veteran's reports of experiencing painful boils on the face and neck after shaving in service.  The Veteran also stated that he received a number of no-shave authorizations due to his skin condition.  

Pseudofolliculitis barbae is a disorder capable of lay observation.  See Kahana, supra.  Given the above, and notwithstanding the conclusion to the contrary by the September 2015 VA examiner, the Board finds that there is an approximate balance of positive and negative evidence regarding whether the Veteran's pseudofolliculitis barbae had its onset in service.  As such, the Board resolves all doubt in favor of the Veteran and finds that the criteria for service connection for pseudofolliculitis barbae are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for pseudofolliculitis barbae is granted.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


